Plaintiff, a painter employed by defendant, was injured by the collapse of a scaffold by reason of a defective support. He brought an action for damages, claiming the right to do so in as much as defendant had not provided insurance as required by the Workmen’s Compensation Law. Two of the issues litigated on the trial were whether plaintiff was in fact an employee of defendant and whether there was insurance coverage. The trial court, which passed upon the facts as well as upon the law, decided both issues in favor of plaintiff and gave judgment in his favor. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Young, Hagarty, Johnston and Adel, JJ.